Morris, J.
— Appellant brought this action to determine his right to- the office of councilman from the third ward of the city of Davenport, and appeals from an adverse judgment.
Appellant was elected to fill a vacancy occurring July 13, 1910, and there is some question as to whether the term to which appellant was elected expired in December, 1910, or on January 2, 1912. Assuming, but not holding, that appellant would hold until January 2, 1912, the term would have expired before the appeal was heard in this court; *348leaving no subject-matter upon which the judgment of this court could operate, and making costs the only issue now involved. Upon this ground, respondents move to dismiss the appeal.
The motion must be granted. Courts will not concern themselves with academic questions, nor hear and determine abstract questions of law in order to determine as between the parties who shall pay the costs. This rule is so well settled we content ourselves with simply citing the authorities sustaining it. State ex rel. Coiner v. Wickersham, 16 Wash. 161, 47 Pac. 421; Hice v. Orr, 16 Wash. 163, 47 Pac. 424; State ex rel. Scottish-American Mortgage Co. v. Meacham, 17 Wash. 429, 50 Pac. 52; State ex rel. Land v. Christopher, 32 Wash. 59, 72 Pac. 709; State ex rel. Cawley v. Bremerton, 32 Wash. 508, 73 Pac. 477; Holppa v. City Council of Aberdeen, 34 Wash. 554, 76 Pac. 79; Lamona v. Odessa State Bank, 35 Wash. 113, 76 Pac. 534; State ex rel. Taylor v. Cummings, 27 Wash. 316, 67 Pac. 565.
The appeal is dismissed.
Dunbar, C. J., Fullerton, Ellis, and Mount, JJ., concur.